DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 8, and 13 are objected to because of the following informalities: 
Claim 1, line 8 recites “the respective corrected values” which should read “the respective correction values” for proper antecedent basis. Since this error appears typographical in nature, an objection rather than a 35 USC 112 rejection has been made. Claims 7 and 13 recite similar limitations. 
Claim 5, lines 8-9 recite “the feature map” which appears to be a typographical error for “the second feature map”.
Claim 8, line 6 recites “take respective pixel point” which appears to be a typographical error for “take a respective pixel point”.
Claim 13, line 1 recites “in responsive” which appears to be a typographical error for “in response”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the respective pixel points in the second feature map” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites a similar limitation.  
Further it is unclear how “the respective pixel points” in lines 6 and 9 can be taken as “a” base point or “a” target base point, since they would appear to be multiple points. Claim 15 recites a similar limitation. 
Further, it is unclear what “distances” are being calculated between the first feature block and each of the M second feature blocks. Blocks could be associated with a number of parameters that could be compared with a Euclidean distance, but it is unclear which parameters are being used to calculate such distances. Claims 8 and 15 recite a similar limitation.
Claim 5 recites “the second feature block” in line 7. There is insufficient antecedent basis for this limitation in the claim since there are multiple second feature blocks. Claims 11 and 18 recite a similar limitation. 
Claim 7 recites “the respective pixel point” in line 10. There is insufficient antecedent basis for this limitation in the claim since there are multiple respective pixel points.

Claim 14 recites “the features in the style reference image that have been learned through the deconvolution process” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication 2020/0286273) in view of Price (U.S. Publication 2020/0364910).


inputting an original image and a style reference image into a convolutional neural network to generate a first feature map of the original image and a second feature map of the style reference image (fig. 1; fig. 5; fig. 7; p. 1, sections 0005-0006; p. 5, sections 0051-0053; an original image and a style image are inputted to a deep convolutional neural network and feature maps are obtained for each);  
calculating respective correction values for respective pixel points in the first feature map based on the second feature map (p. 8, sections 0070-0076; p. 9, sections 0083-0088; loss values are calculated based on combining the feature maps; a loss function is optimized/minimized to calculate new correction values for each pixel point in an image);  
and replacing original values of the respective pixel points in the first feature map with the respective corrected values to obtain a third feature map (p. 9, section 0088; p. 9, section 0093-p. 10, section 0094; a composite image is obtained that morphs the images together, replacing the original images and feature maps).
	Chen does not disclose, but Price does disclose performing a deconvolution process on the third feature map to obtain a processed image (fig. 4; p. 6, section 0068; a modified feature map is deconvolved to obtain an output processed image). The motivation for this is to restore an altered input image. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen to deconvolve a modified feature map in order to restore an altered input image as taught by Price.



	As to claim 13, see the rejections to claims 1 and 7.

As to claim 14, Chen discloses a mobile phone implementing the image processing method according to claim 1 (p. 4, section 0047; a smart phone can implement the method), wherein the mobile phone is configured to apply the features in the style reference image that have been learned through the process to the original image, such that the original image is added with the style of the style reference image while keeping content of the original image, thereby realizing image stylization (fig. 1; fig. 5; fig. 7; p. 5, sections 0051-0053; the style image is morphed with an original image to generate an image with the content of an original image and the style of the style image). Chen does not disclose that the process of learning and adding style between images includes a deconvolution process, but Price does disclose this (p. 6, section 0068; p. 7, sections 0074-0075; line drawings are used to add style to input photographs). Motivation for the combination of references is given in the rejection to claim 1. 
	
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Price and further in view of Liao (WO 2018/194863).



As to claim 12, see the rejection to claim 6.

Conclusion
Claims 2-5, 8-11, and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612